UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
CIT BANK, N.A.,                                            :
                                                           :
                                       Plaintiff,          :
                                                           :
                  -against-                                :
                                                           :   MEMORANDUM AND ORDER
MATTHEW EKPO, ST. JOHN THE BAPTIST:                              17-cv-00787(DLI)(RML)
MONASTERY FOUNDATION OF NYS, INC.,:
NEW YORK CITY ENVIRONMENTAL:
CONTROL BOARD, NEW YORK CITY:
DEPARTMENT OF FINANCE,                                     :
                                                           :
                                       Defendants.         :
                                                           :
---------------------------------------------------------- X

DORA L. IRIZARRY, Chief United States District Judge:

        On February 14, 2017, Plaintiff CIT Bank, N.A. (“Plaintiff”), properly invoking this

Court’s diversity jurisdiction under 28 U.S.C. § 1332, filed this action against Defendants Matthew

Ekpo (“Ekpo”), St. John the Baptist Monastery Foundation of NYS, Inc. (the “Monastery”), the

New York City Environmental Control Board (the “Control Board”), and New York City

Department of Finance (“Department of Finance”) (collectively “Defendants”), under New York

Real Property Actions and Proceedings Law (“RPAPL”) §§ 3801 et seq. Plaintiff seeks to

foreclose on a mortgage (the “Mortgage”) encumbering real property located at 90 Interboro

Parkway, Brooklyn, NY (the “Subject Property”). See generally, Complaint (“Compl.”), Docket

(“Dkt.”) Entry No. 1. The Control Board and the Department of Finance (the “Non-appearing

Defendants”) did not appear in the action. While the Clerk of the Court issued a certificate of

default against those entities, Plaintiff has not made a motion for default judgment against them.

Certificate of Default, Dkt. Entry No. 34.
       For the reasons set forth below, Plaintiff’s motion for summary judgment is granted, and,

notwithstanding its failure to move for default judgment against the Non-appearing Defendants,

Plaintiff is granted default judgment and the rights of the Non-appearing Defendants are

extinguished.

I.     Background

       On June 18, 2007, Ekpo obtained the Mortgage for the Subject Property from IndyMac

Bank, F.S.B. in the amount of a $402,000.00, which was memorialized in a note (the “Note”).

Pl.’s Rule 56.1 Statement (“Pl.’s 56.1 Stmt.”) ¶ 1, Docket Entry No. 21-1. Ekpo then transferred

ownership of the Subject Property to the Monastery. Id. ¶ 2. To date, the Monastery remains the

owner of record of the Subject Property. Id. Eventually, Plaintiff acquired the Mortgage and Note.

Id. ¶¶ 3-8. On May 26, 2010, the Mortgage was modified to establish a new principal balance of

$438,077.12 and new variable interest rate (the “Modification Agreement”). Id. ¶ 10.

       At various times, the Subject Property was exempt either fully or partially from paying

local property taxes because it was used as a religious mission. Id. ¶ 15. In March 2010, property

taxes were paid from Ekpo’s escrow account and, approximately three months later, Ekpo received

a refund for those taxes. Id. ¶ 16.

       Ekpo failed to make payments as required under the Mortgage as of September 1, 2012

and thereafter. Id. ¶ 14. In February 2016, Plaintiff sent Ekpo a Notice of Default and a ninety-

day pre-foreclosure notice. Id. ¶¶ 19, 21. Ekpo failed to cure the default and Plaintiff invoked its

right to accelerate the entire loan balance. Id. ¶ 22. To date, the Mortgage remains in default and

an unpaid principal balance of $427,249.08, plus interest and fees, remains due. Id. ¶ 24.

       Plaintiff commenced this action to foreclose on the Mortgage. In their Answer, Ekpo and

the Monastery assert the following affirmative defenses and counterclaims: (1) lack of standing;




                                                 2
(2) violations of various mortgage notice requirements; (3) breach of contract; (4) predatory

lending; (5) failure to provide financial counseling notices; (6) recovery of attorneys’ fees; and

(7) violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1601 et seq. See generally,

Answer, Dkt. Entry No. 10.

       On March 26, 2018, Plaintiff moved for summary judgment seeking: (1) a judgment of

foreclosure against the Subject Property; (2) to strike the affirmative defenses and counterclaims

asserted by the Monastery and Ekpo; (3) an award of interest accrued, reasonable attorneys’ fees,

and costs; and (4) an appointment of a referee to: (a) compute the amounts due under the Mortgage

and Note, including the total amount owed in default interest and Plaintiff’s fees and costs, and

(b) conduct a foreclosure sale of the Subject Property. See, Plaintiff’s Memorandum of Law

(“Pl.’s Mem.”), Dkt. Entry No. 21-13. Ekpo and the Monastery oppose arguing that Plaintiff

improperly collected tax payments from the property despite the Subject Property’s tax-exempt

status. Defs.’ Opp. at 3. Plaintiff replied. Memorandum of Law in further Support and Opposition

to Defendants’ Motion to Dismiss (“Reply”), Dkt. Entry No. 23.

II.    Legal Standard

       Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “In ruling on a summary judgment motion, the district court must resolve all ambiguities,

and credit all factual inferences that could rationally be drawn, in favor of the party opposing

summary judgment and determine whether there is a genuine dispute as to a material fact, raising

an issue for trial.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir. 2007) (internal

quotations omitted). A fact is “material” under Rule 56 when its resolution “might affect the

outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248




                                                3
(1986). An issue is “genuine” when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

       To determine whether an issue is genuine, “[t]he inferences to be drawn from the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the light

most favorable to the party opposing the motion.” Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202

(2d Cir. 1995) (internal citation omitted). “[T]he evidence of the non-movant is to be believed,

and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255. “When

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       The moving party bears the burden of “informing the district court of the basis for its

motion, and identifying those portions of [the record] . . . which it believes demonstrate the

absence of a genuine issue of fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal

quotations omitted). Once the moving party has met its burden, “the nonmoving party must come

forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis omitted). The nonmoving

party must offer “concrete evidence from which a reasonable juror could return a verdict in [its]

favor.” Anderson, 477 U.S. at 256. The nonmoving party may not “rely simply on conclusory

statements or on contentions that the affidavits supporting the motion are not credible, or upon the

mere allegations or denials of the nonmoving party’s pleading.” Ying Jing Gan v. City of N.Y.,

996 F.2d 522, 532-33 (2d Cir. 1993) (citations and internal quotations omitted). “Summary

judgment is appropriate only ‘[w]here the record taken as a whole could not lead a rational trier of




                                                 4
fact to find for the non-moving party.’” Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d

134, 141 (2d Cir. 2012) (quoting Matsushita, 475 U.S. at 587).

       Federal Rule of Civil Procedure 56 provides that, in moving for summary judgment or

responding to such a motion, “[a] party asserting that a fact cannot be or is genuinely disputed

must support the assertion by . . . citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory answers, or

other materials.” Fed. R. Civ. P. 56(c)(l)(A). “An affidavit or declaration used to support or

oppose a [summary judgment] motion must be made on personal knowledge, set out facts that

would be admissible in evidence, and show that the affiant or declarant is competent to testify on

the matters stated.” Fed. R. Civ. P. 56(c)(4).

       “Rule 56’s ‘requirement that affidavits be made on personal knowledge is not satisfied by

assertions made ‘on information and belief.”’ Patterson v. County of Oneida, New York, 375 F.3d

206, 219 (2d Cir. 2004) (citing Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 643 (2d Cir.

1988)). If assertions in an affidavit “are not based upon the affiant’s personal knowledge, contain

inadmissible hearsay, or make generalized and conclusory statements,” a court may strike those

portions of the filing, or decline to consider those portions that are not based on personal

knowledge or are otherwise inadmissible. Serrano v. Cablevision Sys. Corp., 863 F. Supp.2d 157,

163 (E.D.N.Y. 2012) (citations omitted). While the Court need consider only the materials cited

by the parties, it may consider any other materials in the record in deciding a motion for summary

judgment. Fed. R. Civ. P. 56(c)(3).




                                                 5
III.   Analysis

       A. Plaintiff Has Established a Prima Facie Case to Foreclose on the Subject Property

       To establish a prima facie case in a mortgage foreclosure action under New York law, a

plaintiff lender must show proof of: “(1) a mortgage; (2) a note; and (3) proof of default on the

note by the mortgagor.” CIT Bank, N.A. v. Escobar, No. 16-cv-3722, 2017 WL 3614456, at *4

(E.D.N.Y. June 16, 2017). The plaintiff lender is entitled to a judgment of foreclosure if it

establishes the prima facie case. U.S. Bank, N.A. v. Squadron VCD, LLC, 504 F. App’x 30, 34

(2d Cir. 2012).

       Here, on February 23, 2016, Plaintiff served the Notice of Default upon Ekpo, and declared

that, under the Note and Mortgage, the entire principal balance, together with all accrued interest,

became due immediately because of Ekpo’s default. Pl.’s R. 56.1 Stmt. ¶¶ 13, 21-22; See also,

Defendants’ Rule 56.1 Response (“Defs.’ 56.1 Response”), Dkt. Entry No. 36-36, ¶¶ 1, 10, 13.

As shown by the exhibits accompanying Plaintiff’s motion, including the Note, the Mortgage, and

the Notice of Default, Plaintiff has demonstrated that: (i) Ekpo owes Plaintiff a debt, which

includes the outstanding balance on the Note; (ii) the debt is secured by a valid and enforceable

Mortgage; and (iii) Ekpo defaulted on the Note by failing to make the required payments on

September 1, 2012, or any other payments since. Pl.’s R. 56.1 Stmt. ¶¶ 1-2, 15, 24-25. Thus,

Plaintiff has established a prima facie case to foreclose on the Subject Property.

       B. Defendants’ Affirmative Defenses and Counterclaims are Stricken

       Plaintiff moves to strike Ekpo and the Monastery’s affirmative defenses and counterclaims.

In response, Ekpo and the Monastery argue solely that there exists an issue of fact as to whether

taxes were paid from Ekpo’s escrow account despite the tax-exempt status of the Subject Property.

See, Defs.’ Opp. at 3. Ekpo and the Monastery do not defend or otherwise discuss the rest of their




                                                 6
eleven affirmative defenses and seven counterclaims. As such, these affirmative defenses and

counterclaims are deemed abandoned. See, Jackson v. Fed. Exp., 766 F.3d 189, 196 (2d Cir. 2014)

(“[A] court may, when appropriate, infer from a party’s partial opposition that relevant claims or

defenses that are not defended have been abandoned.”). Notably, while Ekpo and the Monastery

argue that Plaintiff’s “wrongfully” collected tax payments, Ekpo and the Monastery fail to

demonstrate how these collections caused Ekpo’s default. The parties agree that a tax payment

was made in March 2010 and, a month later, a refund was issued to Ekpo’s escrow account. It

also is undisputed that no taxes were paid from that point forward for a two-year period before the

default in September 2012. Ekpo and the Monastery fail to link the “wrongful” tax payment with

Ekpo’s default. Thus, all of Ekpo and the Monastery’s affirmative defenses and counterclaims are

stricken.

       C. Plaintiff is Entitled to the Unpaid Balance, Interest, Attorneys’ Fees, and Costs

       As part of a judgment of foreclosure and sale, Plaintiff seeks an award for the unpaid

principal and interest due on the Note and Mortgage, as well as attorneys’ fees and costs. The

Monastery and Ekpo do not address Plaintiff’s requested damages. Nonetheless, upon a finding

of liability, the Court still would need to “conduct an inquiry sufficient to establish damages to a

‘reasonable certainty.’” E. Sav. Bank, FSB v. Rabito, No. 11-cv-2501, 2012 WL 3544755, at *7

(E.D.N.Y. Aug. 16, 2012) (quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151,

155 (2d Cir. 1999)). In conducting this inquiry, “the court may rely on detailed affidavits or

documentary evidence . . . to evaluate the proposed sum.” Id. (quoting Fustok v. ContiCommodity

Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989)).

       Under the Mortgage, Plaintiff is entitled to an award for the unpaid principal and interest

due, as well as attorneys’ fees and costs. See, Mortgage §§ 1, 3-5, 9, 22. However, the Court




                                                 7
cannot award judgment on these damages because Plaintiff has not supported the amounts

requested adequately. For instance, Plaintiff seeks $427,249.08 as the unpaid balance. In support

of that amount, Plaintiff has submitted: (i) an affidavit from Tenisa Brooks, Foreclosure

Supervisor, in which she attests to the amounts due under the Note and Mortgage; and (ii) the

Note, Mortgage, and Modification Agreement. This evidence is inadequate to establish damages

to a “reasonable certainty.” See, Happy Homes, LLC v. Jenerette-Snead, No. 15-cv-1788, 2016

WL 6599826, at *5 (E.D.N.Y. Nov. 7, 2016) (“[S]everal courts in the Eastern District of New

York have required more than production of the initial mortgage and an affidavit stating the

outstanding principal on a loan [to establish principal and interest damages in a mortgage

foreclosure action].”). Plaintiff has not provided adequate evidentiary support for the claimed

amounts. As such, the Court declines to issue a damages award at this juncture and, instead, will

appoint a referee to compute the amounts due under the Mortgage and Note, including the total

amount owed for the unpaid balance, interest accrued, and Plaintiff’s attorneys’ fees and costs.

       D. Default Judgment is Granted Against the Non-appearing Defendants

       While Plaintiff has not moved for a default judgment against the Non-appearing

Defendants, such relief is appropriate under the circumstances of this case. See, E. Sav. Bank, FSB

v. Whyte, No. 13-cv-611, 2015 WL 790036, at *5 (E.D.N.Y. Feb. 24, 2015) (sua sponte entering

a default judgment against municipal defendant). Under RPAPL § 1311, “[e]very person having

any lien or incumbrance upon the real property which is claimed to be subject and subordinate to

the lien of the plaintiff” is a necessary party to the action. N.Y. RPAPL § 1311(3). The RPAPL

also requires that, “[w]here the state or any department, bureau, board, commission, council,

officer, agency or instrumentality of the state is defendant in an action affecting real property, the




                                                  8
complaint shall set forth . . . [d]etailed facts showing the particular nature of the interest in or lien

on the real property and the reason for making the state a party defendant.” N.Y. RPAPL § 202(1).

        The Complaint alleges that the Non-appearing Defendants hold liens encumbering the

Subject Property that are subordinate to the Mortgage. In support, Plaintiff attached a copy of a

title search reflecting judgments those entities hold against Ekpo and the Monastery. See, Compl.

¶ 5, Schedule B. These allegations establish the Non-appearing Defendants’ interest in or lien on

the Subject Property and satisfy the RPAPL’s heightened pleading requirements for municipal

defendants. See, CIT Bank, N.A. v. Howard, No. 14-cv-7470, 2018 WL 3014815, at *13 (E.D.N.Y.

June 15, 2018). Accordingly, Plaintiff is entitled to a default judgment against the Non-appearing

Defendants extinguishing their rights in the Property.




                               [INTENTIONALLY LEFT BLANK]




                                                   9
                                        CONCLUSION

       For the forgoing reasons, Plaintiff’s Motion for Summary Judgment is granted.

Accordingly, Plaintiff is awarded

       (a)    a judgment of foreclosure against the Subject Property located in Kings County

              known as 90 Interboro Parkway, Brooklyn, NY;

        (b)   a default judgment against the New York City Environmental Control Board and

              the New York City Department of Finance extinguishing their rights in the Subject

              Property;

       (c)    the unpaid balance, interest accrued pursuant to the Mortgage and reasonable

              attorneys’ fees and costs; and

        (d)   a referee shall be appointed to: (1) compute the amounts due under the Mortgage

              and Note, including the total amount owed for the unpaid balance, interest accrued,

              and Plaintiff’s attorneys’ fees and costs, and (2) conduct a foreclosure sale of the

              Subject Property.

       On or before October 30, 2019, Plaintiff shall provide to the Court a list of five

(5) prospective referees, including their curriculum vitae, demonstrating their qualification for

appointment as referee.

SO ORDERED.

Dated: Brooklyn, New York
       September 30, 2019
                                                                     /s/
                                                              DORA L. IRIZARRY
                                                                 Chief Judge
